PER CURIAM.
In a suit for overcharges of rent for an apartment, brought under the District of Columbia Emergency Rent Control Act,1 the trial court awarded judgment to the tenant-plaintiffs.
Landlord appeals and contends that the court should have ruled as a matter of law that the amount collected in excess of the legal ceiling covered an agreed charge for the use of parking space. The period involved was forty-six weeks. The evidence was that for forty-three of those weeks the landlord collected rent in excess of the maximum ceiling; and as to that period there was no semblance of a defense. As to the remaining three-week period, receipts were issued containing the words “including parking lot.” Whether for that brief period a new and separate agreement had been reached, or whether the landlord continued to exact an overcharge in the new guise of a parking charge, was a question of fact.
Affirmed.

. Code 1951, 45-1601 et seq. (The Act expired July 31, 1953, but there is no question that the right to sue on this type of claim has survived.)